 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WONDERFUL REAL ESTATE                            No. 1:19-cv-00416-NONE-SKO
     DEVELOPMENT LLC,
12
                       Plaintiff,
13                                                    ORDER DIRECTING CLERK TO ASSIGN A
            v.                                        DISTRICT JUDGE TO THIS MATTER AND
14                                                    CLOSE THE CASE
     THE LABORERS INTERNATIONAL
15   UNION OF NORTH AMERICA LOCAL                     (Doc. 66)
     220, et al.,
16
                       Defendants.
17

18

19

20          On March 6, 2020, the parties filed a stipulation, signed by all parties who have appeared,

21   that the action be disposed of pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

22   Procedure as follows: (1) dismissal with prejudice of all causes of action as to Defendants

23   Alexander B. Cvitan, Jon P. Preciado, Ernesto J. Ordonez, and Sergio Rascon; (2) dismissal with

24   prejudice of Plaintiff's Second, Third, Fourth and Fifth Causes of Action as to Defendants

25   Laborers’ International Union of North America Local 220 and Southern California District

26   Council of Laborers; and (3) dismissal without prejudice of Plaintiff's First Cause of Action as to

27   Defendants Laborers’ International Union of North America Local 220 and Southern California

28   District Council of Laborers. (Doc. 66.)
 1            In relevant part, Rule 41(a)(1)(A) provides as follows:

 2            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for
 3            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
              appeared.
 4

 5   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
     service of an answer, by filing a written stipulation to dismiss signed by all of the parties who
 6
     have appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool,
 7
     782 F.2d 1470, 1472-73 (9th Cir. 1986).
 8
              Once the stipulation between the parties who have appeared is properly filed or made in
 9
     open court, no order of the court is necessary to effectuate dismissal. Case law concerning
10
     stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
11
     dismissal is effective automatically and does not require judicial approval. Commercial Space
12
     Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a
13
     stipulation for dismissal of this case under Rule 41(a)(1)(A)(ii) that is signed by all whom have
14
     made an appearance, this case has been disposed of as follows: (1) dismissal with prejudice of all
15
     causes of action as to Defendants Alexander B. Cvitan, Jon P. Preciado, Ernesto J. Ordonez, and
16
     Sergio Rascon; (2) dismissal with prejudice of Plaintiff's Second, Third, Fourth and Fifth Causes
17
     of Action as to Defendants Laborers’ International Union of North America Local 220 and
18
     Southern California District Council of Laborers; and (3) dismissal without prejudice of Plaintiff's
19
     First Cause of Action as to Defendants Laborers’ International Union of North America Local
20
     220 and Southern California District Council of Laborers. Accordingly, this case is terminated.
21
              Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL
22
     assign a district judge to this matter and thereafter CLOSE the case.
23

24
     IT IS SO ORDERED.
25

26
     Dated:     March 9, 2020                                      /s/   Sheila K. Oberto            .
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       2
